Mr. Chief Justice Breese delivered the opinion of the Court: The only material difference in this case, as now presented by this record, and as it appears in 37 111. 460, is, that the parties, in the last trial, were sworn as witnesses. Their testimony does not change the views we entertained and expressed in the opinion, and we cannot perceive that any special promise by Chiniquy, the pastor of the church, to pay Deliere for his services as sexton, has been proved.We think there is an absence of testimony sufficient to fix the liability upon the pastor. The engagement, if any, was made by the trustees of the church, and to them Deliere should look for payment. The various statements made by Chiniquy, about Deliere and his services, are all consistently referable to his own position as pastor, whose duty it was, not to hire and pay the sexton, but to have a supervisory care over the church and its belongings, and its employees. We still think, no obligation to pay for the services of the plaintiff, as sexton of the church, has been established against the defendant, and those he rendered defendant on his farm and in his garden, have been paid for in full. The jury must have blended together the two kinds of services rendered, and applied a promise to one kind, which really belonged to the other. The verdict is so much against the weight of the evidence, that we are constrained again to reverse the judgment, and remand the cause for a new trial. Judgment reversed.